t c memo united_states tax_court deborah lynn israel petitioner v commissioner of internal revenue respondent docket no filed date deborah lynn israel pro_se lyle b press for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty in the amount of dollar_figure after concessions by respondent the sole issue for decision is whether dollar_figure of rental payments paid_by petitioner's former spouse pursuant to the terms of a separation agreement constitute taxable alimony under sec_71 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in new york new york on the date the petition was filed in this case petitioner and her former spouse dr israel were married on date and one son was born of their marriage marital difficulties arose and petitioner and dr israel ultimately separated on date petitioner and dr israel entered into a separation agreement article iii of the separation agreement labeled maintenance in pertinent part stated as follows a dr israel agrees to pay and petitioner agrees to accept the sum of one hundred fifty dollar_figure dollars per week as and for maintenance alimony same shall be due and payable the first friday after the execution of this agreement and shall continue to be payable until the earliest of the following respondent conceded that the amount in issue i sec_2 dollar_figure that petitioner is entitled to claim head_of_household filing_status and that petitioner is not liable for the accuracy-related_penalty under sec_6662 payment of same for a total of one hundred thirty weeks or dr israel's or petitioner's death or petitioner's remarriage b additionally dr israel agrees to pay as additional maintenance petitioner's rent pincite e 82nd street emphasis added article iii paragraph c of the separation agreement further provided that dr israel was to make scheduled lump-sum maintenance payments to make up for arrearages in maintenance the separation agreement stated that the scheduled lump-sum maintenance payments were income to petitioner on date dr israel made a dollar_figure scheduled maintenance payment to petitioner article iii paragraph d of the separation agreement stated that in the event that their son resided with dr israel for more than half the year dr israel's obligation under paragraph b of this article shall be reduced to of the rental obligation article iv provided for numerous contingencies in the event that the apartment is offered for conversion or sale and in pertinent part provided as follows dr israel may at his option purchase the apartment at the insider price if he does upon resale petitioner shall receive a of the difference between the insider outsider price as set forth in the final prospectus blackbook and b of the net gain over and above the insider price in the event the net sale price is less than the outsider price petitioner shall receive of the difference between the net sale price and the insider price net sale price shall be defined as sale price less closing costs and reasonable attorneys fees additionally article vi of the separation agreement provided for child_support on date by judgment of divorce petitioner was divorced from dr israel judgment of divorce the separation agreement was incorporated by reference but not merged into the judgement of divorce on date the judgment of divorce was modified modification the modification in pertinent part stated the parties acknowledge that dr israel may have overstated the amount of maintenance he had paid to petitioner during calendar years and to the extent that the amount claimed by dr israel as a maintenance deduction exceeded the amount he was entitled to claim in accord with the separation agreement dr israel agrees to indemnify and hold harmless petitioner for any liability imposed by the internal_revenue_service the state of new york and the city of new york for such overstatement emphasis added during dr israel paid petitioner dollar_figure which petitioner reported on her federal return as taxable alimony also during the year in issue pursuant to the terms judgment of divorce dated date by the supreme court of the state of new york in and for the county of new york court of the state of new york county of new york by court order dated date from the family article iii paragraph c of the separation agreement the dollar_figure maintenance payment was made pursuant to of article iii paragraph b of the separation agreement dr israel paid petitioner's rent totaling dollar_figure for the apartment she and their son occupied pincite east 82nd street in new york city the only issue for decision is whether the rental payments of dollar_figure made by dr israel constitute taxable alimony petitioner contends that because of the contingencies in the separation agreement the rental payments constitute a property settlement or child_support respondent contends that the rental payments constitute alimony petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments in general an alimony_or_separate_maintenance_payment is any cash payment received by the payee spouse or made to a third party on behalf of the payee spouse that meets the four requirements of sec_71 sec_71 provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if -- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for the payments after the death of the payee spouse the regulations provide that assuming the four requirements are satisfied a payment of cash by the payor spouse to a third party under the terms of a divorce_or_separation_instrument will qualify as a payment of cash which is received on behalf of a spouse moreover cash payments of rent made under the terms of the divorce_or_separation_instrument will qualify as alimony or separate_maintenance payments sec_1_71-1t q a-6 temporary income_tax regs fed reg date however sec_71 states if any amount specified in the instrument will be reduced-- a on the happening of a contingency specified in the instrument relating to a child as attaining age marrying dying leaving a similar contingency such school or an amount equal to the amount of such reduction will be treated as an amount fixed as payable for the support of children of the payor spouse child_support payments are not included in the payee spouse's gross_income as amounts received as alimony or separate_maintenance sec_71 first the rental payments were made pursuant to a separation instrument as required by sec_71 secondly the separation agreement did not designate the payment as one that is excluded from treatment as alimony under sec_71 and sec_215 sec_71 in this case to the contrary the separation agreement designates the rental payments as additional maintenance and therefore meets the sec_71 requirement thirdly the parties were legally_separated and not members of the same household during thus the provisions of sec_71 are satisfied finally dr israel is not obligated to pay petitioner's rent after her death petitioner testified that the lease has always been in her ex-husband's name upon the death of petitioner dr israel as lessee may continue to be contractually obligated on the lease but the lease payments would not continue to be made on behalf of petitioner we find that dr israel's obligation to pay petitioner's rent on behalf of petitioner would cease on petitioner's death the rental payments satisfy the sec_71 requirements we find that petitioner's contention that the rental payments are a property settlement because of the contingencies contained in article iv of the separation agreement is without merit there is no evidence in the record that the payments are anything other than rental payments furthermore we note that the subsequent modification does not affect our decision however pursuant to article iii paragraph d of the separation agreement dr israel's obligation to pay petitioner's rent is reduced to one-third of the rental obligation in the event their son resided with dr israel for more than half the year therefore two-thirds of the rental payments are treated as child_support as they are dependent on the contingency of their son residing with petitioner for at least half the year sec_71 accordingly we find that of the dollar_figure in rental payments made by dr israel under the terms of the separation agreement as incorporated into the judgment of divorce only one-third or dollar_figure is includable in petitioner's income as alimony under sec_71 to reflect the foregoing decision will be entered under rule
